Exhibit 10.1
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of November 24, 2010 (this “Amendment”) among CMC RECEIVABLES, INC.
(the “Seller”), COMMERCIAL METALS COMPANY (the “Servicer”), LIBERTY STREET
FUNDING LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”, and together with
Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together with Scotia,
the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as Administrative Agent (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to the Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA to, among other things,
terminate the participation of Gotham and BTMU in the facility provided pursuant
to the RPA;
     WHEREAS, the Seller, the Servicer, Liberty, Scotia and the Administrative
Agent wish to temporarily extend the Commitment Termination Date and the
Expiration Date of the RPA, and to increase the Liberty Maximum Net Investment
to $100,000,000;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     The parties hereto agree that, effective as of the Amendment Effective
Date:

  (a)   The definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “November 24,
2010” set forth therein with the date “January 31, 2011”.     (b)   The
definition of “Expiration Date” set forth in Section 1.01 of the RPA shall be
amended by replacing the date “ November 24, 2010” set forth therein with the
date “January 31, 2011”.     (c)   The definition of “Liberty Maximum Net
Investment” set forth in Section 1.01 of the RPA shall be amended by replacing
the amount “$50,000,000” set forth therein with the amount “$100,000,000”.

 



--------------------------------------------------------------------------------



 



SECTION 3. REMOVAL OF GOTHAM AND BTMU
     The parties hereto agree that, effective as of the Amendment Effective
Date:

  (a)   (i) Each of BTMU and Gotham shall be released from all of its
obligations under, and all of its rights in respect of, the RPA and the other
Purchase Documents, and shall relinquish its rights and interest (other than the
right to receive payments which accrued prior to but not including the Amendment
Effective Date) under the RPA and the other Purchase Documents, and (ii) the
Gotham Maximum Net Investment shall be reduced to zero; provided, that any
obligations of the Seller or the Servicer which are specifically designated to
survive the termination of the RPA shall remain the ongoing obligations of the
Seller and the Servicer for the benefit of Gotham and BTMU in accordance with
the terms thereof with respect to matters arising prior to the Amendment
Effective Date.     (b)   The “Commitment Termination Date” with respect to
Gotham shall be deemed to have occurred.     (c)   Each of Gotham and BTMU shall
be deemed to no longer be a party to the RPA and each of the other Purchase
Documents, and the RPA and each of the other Purchase Documents shall be deemed
to be amended to remove all references to each of Gotham and BTMU set forth
therein, with such changes as the context may require to reflect that, from and
after the Amendment Effective Date, Liberty shall be the sole Buyer thereunder
and Scotia shall be the sole Managing Agent thereunder.     (d)   The Fee Letter
dated as of April 30, 2008 between BTMU and the Seller is hereby terminated.

SECTION 4. CONDITIONS PRECEDENT
     As used herein, the term “Amendment Effective Date” shall mean November 24,
2010, provided, that each of the following conditions shall have been satisfied
on or prior to such date: (i) the Administrative Agent, the Managing Agents and
the Buyers shall have executed and delivered one or more counterparts of this
Amendment and shall have received one or more counterparts of this Amendment
executed by each of the other parties hereto, (ii) Scotia shall have received
the fees set forth in that certain letter agreement of even date herewith
between the Seller and Scotia, and (iii) each of Gotham and BTMU shall have
received all amounts payable to it under the RPA and the other Purchase
Documents as of November 24, 2010.

2



--------------------------------------------------------------------------------



 



SECTION 5. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK INCLUDING ITS CONFLICTS OF LAWS RULES.
SECTION 6. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 7. CONFIRMATION OF AGREEMENT
     Each of the parties hereto agrees that, the RPA, as amended hereby, shall
continue in full force and effect. The Seller and the Servicer hereby represent
and warrant that, after giving effect to the effectiveness of this Amendment,
their respective representations and warranties contained in the RPA are true
and correct in all material respects upon and as of the date hereof with the
same force and effect as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date). All references in any Purchase Document to the RPA on and after the date
hereof shall be deemed to refer to the RPA as amended hereby.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the date first above written.

                  CMC RECEIVABLES, INC.,       COMMERCIAL METALS COMPANY, as
Seller       as Servicer
 
               
 
               
 
               
 
               
By:
  /s/ Louis A. Federle       By:   /s/ Louis A. Federle
 
               
 
  Name: Louis A. Federle           Name: Louis A. Federle
 
  Title: Treasurer           Title: Treasurer
 
                THE BANK OF NOVA SCOTIA,       LIBERTY STREET FUNDING LLC, as
Managing Agent and Administrative Agent       as Buyer
 
               
 
               
 
               
 
               
By:
  /s/ Darren Ward       By:   /s/ Jill A. Russo
 
               
 
  Name: Darren Ward           Name: Jill A. Russo
 
  Title: Director           Title: Vice President
 
                THE BANK OF TOKYO-MITSUBISHI UFJ,       GOTHAM FUNDING
CORPORATION, LTD., NEW YORK BRANCH,       as Buyer as Managing Agent            
 
               
 
               
 
               
 
               
By:
  /s/ Aditya Reddy       By:   /s/ Frank B. Bilotta
 
               
 
  Name: Aditya Reddy           Name: Frank B. Bilotta
 
  Title: Senior Vice President           Title: President

Signature Page to RPA Amendment
February 2010

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

                  STRUCTURAL METALS, INC., d/b/a       SMI STEEL, INC., d/b/a
CMC STEEL TEXAS       CMC STEEL ALABAMA
 
               
 
               
 
               
 
               
By:
  /s/ Louis A. Federle       By:   /s/ Louis A. Federle
 
               
 
  Authorized Signatory           Authorized Signatory
 
               
 
               
 
                OWEN ELECTRIC STEEL COMPANY OF       CMC STEEL FABRICATORS,
INC., SOUTH CAROLINA, d/b/a CMC       d/b/a CMC STEEL ARIZONA STEEL SOUTH
CAROLINA            
 
               
 
               
 
               
 
               
By:
  /s/ Louis A. Federle       By:   /s/ Louis A. Federle
 
               
 
  Authorized Signatory           Authorized Signatory
 
               
 
                HOWELL METAL COMPANY,             d/b/a CMC HOWELL METAL        
   
 
               
 
               
 
               
By:
  /s/ Louis A. Federle            
 
               
 
  Authorized Signatory            

Signature Page to RPA Amendment
February 2010

 